DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-38 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01 July 2020 has been acknowledged and considered by the Examiner. 

Claim Objections
Claims 1, 16, 20, 23, and 24 are objected to because of the following informalities.
Claims 1, 16, 20, 23, and 24 contain minor grammatical and/or typographical errors.  
Claim 1, line 8: Applicant is advised to change “the patients heart” to “the patient’s heart”
Claim 1, line 17, Applicant is advised to change “the electrode mapping device” to “the electrode mapping assembly”
Claim 16, line 1: Applicant is advised to change “the system of claim 14” to “the system of claim 15” in order to provide proper antecedent basis for “the at least one optical flow analysis technique”
Claim 20, line 3: Applicant is advised to change “the mapping electrode assembly” to “the electrode mapping assembly”
Claim 20, line 3: Applicant is advised to change “a plurality of electrodes” to “the plurality of electrodes”
Claim 20, lines 5-6: Applicant is advised to change “the mapping electrode assembly” to “the electrode mapping assembly”
Claim 23, line 7: Applicant is advised to change “a mapping electrode assembly” to “an electrode mapping assembly”
Claim 23, line 12: Applicant is advised to change “the patients heart” to “the patient’s heart”
Claim 24, lines 3-4: Applicant is advised to change “the mapping electrode assembly” to “the electrode mapping assembly”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-34, and 38 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ruppersberg (US 2017/0065198 A1).  
Regarding claims 1 and 23, Ruppersberg describes a system and method configured to detect a location of a source of at least one cardiac rhythm disorder in a patient’s heart ([0008]), comprising
an electrode mapping assembly comprising a plurality of electrodes ([0039]) and a plurality of arms or splines (figure 3), the electrodes being mounted on or attached to the arms or splines ([0039]), the electrode mapping assembly being configured to be deployed or opened inside the patient’s heart ([0039]) such that at least some of the electrodes engage one or more sidewalls of the patient’s heart ([0041]), each of the electrodes having a predetermined position on one of the arms or splines ([0008])
a monitor or screen ([0038])
at least one computing device comprising at least one non-transitory computer readable medium configured to store instructions executable by at least one processor to determine the source and location of the cardiac rhythm disorder in the patient’s heart ([0008])
wherein the monitor or screen is operably connected to the computing device ([0038]), and the computing device is configured to
receive electrogram signals from the electrode mapping device ([0008]) while the electrode mapping assembly is deployed within the patient’s heart to form a deployed 3D geometry of the electrode mapping assembly ([0070] - [0071])
assign the predetermined positions of the electrodes on the mapping electrode assembly to their corresponding electrogram signals ([0008])
provide or generate a two-dimensional (2D) spatial map of the electrode positions ([0008])
for each or selected discrete times over which the electrogram signals are being processed, process the electrogram signals to generate a 2D electrographic flow map corresponding to the 2D spatial map of the electrode positions ([0008]; figure 5g)
project the generated 2D electrographic flow map onto a 3D representation of the deployed 3D geometry of the electrode mapping assembly on the monitor or screen to form a 3D electrographic flow map ([0074] - [0075]), the 3D electrographic flow map being configured to reveal the location of the source of the at least one cardiac rhythm disorder within the patient’s heart so that a user can diagnose or treat the patient ([0008], [0071])
Regarding claims 2 and 32, Ruppersberg further describes wherein at least one of the 2D electrographic flow map and the 3D electrographic flow map comprises lines and arrows representing individual vectors (figure 5g, for example).
Regarding claims 3 and 33, Ruppersberg further describes wherein the lines and arrows are represented by a quiver plot (figure 5g appears to be a quiver plot similar to that described in Applicant’s Specification). 
Regarding claims 4 and 34, Ruppersberg further describes wherein at least one of the 2D electrographic flow map and the 3D electrographic flow map is generated using convolution data processing techniques ([0075]). 
Regarding claims 8 and 38, Ruppersberg further describes wherein mock rotor or source data are generated at a known location on the electrode mapping assembly and a user determines whether the mock rotor or source data are displayed correctly on the monitor or screen ([0126], testing the effects of artifacts or noise on the ability of the method to properly detect rotors, similar to the way in which “mock rotors” are used in the Applicant’s specification).  
Regarding claim 9, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device comprises arrows or colors representative of directions of electrical potential propagation (claim 5).
Regarding claim 10, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device comprises arrows or colors having attributes representative of velocities of electrical potential propagation (claim 6).
Regarding claim 11, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device is configured to reveal the at least one cardiac rhythm disorder as an active rotor at the location (claim 7). 
Regarding claim 12, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device is configured to reveal a location of a passive rotor in the patient’s heart (claim 8).
Regarding claim 13, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device is configured to reveal a location of a focal point in the patient’s heart (claim 9).
Regarding claim 14, Ruppersberg further describes wherein the 2D or 3D electrographic flow map generated by the computing device is configured to reveal a location of a breakthrough point in the patient’s heart (claim 10).
Regarding claims 15 and 27, Ruppersberg further describes wherein the 2D or 3D electrographic flow map is generated by the computing device using at least one optical flow analysis technique (claim 11).
Regarding claims 16 and 28, Ruppersberg further describes wherein the at least one optical flow analysis technique is selected from the group consisting of a Horn-Schunck method, a Buxton-Buston method, a Black-Jepson method, a phase correlation method, a block-based method, a discrete optimization method, a Lucas-Kanade method, and a differential method of estimating optical flow (claim 12).
Regarding claims 17 and 30, Ruppersberg further describes wherein the electrode positions of the 3D representation of the deployed 3D geometry of the electrode mapping assembly are modified by the computing device based upon navigational or positional data corresponding to measured or sensed actual electrode positions (claim 18).
Regarding claims 18 and 31, Ruppersberg further describes wherein the navigational data are provided to the computing device by a medical navigation system, a computed tomography scanner, a magnetic resonance image scanner, or an X-ray fluoroscopy system (claim 19). 
Regarding claim 19, Ruppersberg further describes an ablation system comprising an ablation catheter, the ablation catheter being configured to ablate the patient’s heart at the location and source of the cardiac rhythm disorder indicated by the velocity vector map (claim 21).
Regarding claims 20 and 24, Ruppersberg further describes a catheter configured for insertion inside the patient’s body and heart, the catheter comprising at a distal end thereof the mapping electrode assembly comprising a plurality of electrodes configured to sense and acquire from different locations inside the patient’s heart the electrogram signals, each electrode having a predetermined position on the mapping electrode assembly associated therewith (claim 22).
Regarding claim 21, Ruppersberg further describes wherein the catheter is a basket catheter (claim 23).
Regarding claim 22, Ruppersberg further describes an electrophysiological data acquisition device configured to receive and condition the signals provided by the electrodes to provide as an output therefrom the electrogram signals (claim 24).
Regarding claim 25, Ruppersberg further describes estimating wave shapes when generating the 2D or 3D electrographic flow map (claim 31).
Regarding claim 26, Ruppersberg further describes generating one or more electrographic flow maps using Green’s function (claim 32).
Regarding claim 29, Ruppersberg further describes interpolating or estimating values for positions in between measured or calculated map or grid values corresponding to one or more of the electrogram signals (claim 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg in view of Cabral et al. (Imaging Vector Fields Using Line Integral Convolution, Technical Report, Lawrence Livermore National Laboratory, 1993).  The Examiner notes that the Cabral reference was provided by Applicant and listed on the IDS dated 01 July 2020.  
Regarding claims 5 and 35, Ruppersberg describes the system of claim 4 and the method of claim 34, but Ruppersberg does not explicitly disclose wherein the convolution data processing technique comprises line integral convolution.  However, Cabral also describes systems and methods for processing imaging vector fields (Abstract), including the use of line integral convolution (§4: Line Integral Convolution).  As Cabral is also directed towards processing imaging data, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use line integral convolution, as described by Cabral, when using the system and method described by Ruppersberg, as doing so advantageously allows for “rendering detail on very intricate vector fields” and “results in richly informative and striking images” (Cabral: Abstract).

Allowable Subject Matter
Claims 6, 7, 36, and 37 are objected to as being dependent upon a rejected base claim, but claims 6, 7, 36, and 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claims 6 and 36, the prior art of record does not disclose the limitation of mapping the 2D electrographic flow map or flow field as one or more textures and projecting the flow vectors from the local space to screen space using a pixel shader.  Though the prior art describes, in general, the concept of pixel shading or presenting images using various grayscale pixels, the prior art does not disclose or suggest the specific mapping and projection steps as recited in the pending claims.  
 Regarding claims 7 and 37, the prior art of record does not disclose the limitation of interpolating splines or arms of the electrode mapping assembly in the 2D spatial map, interpolating across splines as closed loops in the 2D spatial map, and averaging common vertices to prevent rasterization mismatches.
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792